         Case 1:18-cr-00218-TSC Document 43-3 Filed 10/23/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                                UNDER SEAL

         v.                                              No. 1:18-cr-218(TSC)

 MARIIA BUTINA,
     Also known as Maria Butina,

                         Defendant.


      ORDER OF AUTHORIZATION FOR TRANSPORTATION OF PRISONER
     FOR INTERVIEW PURPOSES AT THE U.S. ATTORNEY’S OFFICE OR THE
                 ALEXANDRIA PUBLIC SAFETY CENTER

        Upon motion of the United States of America, it is hereby:

        ORDERED that agents Kevin Helson, Michelle Ball, and Scott Schumacher of the Federal

Bureau of Investigation, duly authorized federal law enforcement officers, are authorized to take

custody of defendant Mariia Butina (“the Inmate”), a federal prisoner presently in custody of the

U.S. Marshals Service (USMS) at the Alexandria Adult Detention Center (ADC), at or after 9:00

a.m. on November 7, 2018, or on any other dates that the Inmate is needed through December 6,

2018.

        The law enforcement agents are authorized to transport the Inmate from the ADC to either

(1) the Interview Rooms at the U.S. Attorney’s Office in Washington, D.C., or (2) the U.S.

Attorney Interview Room located at the Alexandria Public Safety Center adjacent to the ADC, and

to maintain custody of the Inmate at the designated interview rooms. At least two law enforcement

agents must be involved in transporting the Inmate to the interview location and back to the ADC,

and at least one of the transporting agents must be listed by name above. If the Inmate is being

interviewed at the U.S. Attorney’s Office, the Inmate must be returned by the agents directly to




                                           Page 1 of 3
         Case 1:18-cr-00218-TSC Document 43-3 Filed 10/23/18 Page 2 of 3



the ADC no later than 4:00 p.m. on that same day. If the Inmate is being interviewed at the

Alexandria Public Safety Center, the Inmate must be returned to the ADC no later than 5:00 p.m.

on that same day.

       The purpose of the transfer is to interview the Inmate concerning an ongoing federal

investigation. The Inmate’s counsel, Robert Driscoll and Alfred Carry, have been contacted by

the undersigned government attorney(s) and have no objection to this Order. The Inmate’s counsel

will be present during the interview. The government is further directed to notify the Inmate’s

counsel before each transport, pursuant to this Order. Each subsequent transport will require a

prisoner “come-up” request to be submitted to the USMS no later than 3:00 p.m. the day before

the transport.

       It is further ORDERED that during the period of temporary custody, the Inmate shall

remain at all times in restraints and in the custody and control of the above-named law enforcement

agents, or other designated law enforcement officers. The Inmate shall have no contact or visits

with persons other than defense counsel, the agents and attorneys working on this case, and other

personnel needed to complete the purpose of the interview, such as interpreters. Before removing

the inmate from the ADC, the designated law enforcement officers shall ascertain if there are any

medical considerations or restrictions regarding food or medications that would impact on their

custody of the Inmate.




                                           Page 2 of 3
          Case 1:18-cr-00218-TSC Document 43-3 Filed 10/23/18 Page 3 of 3



         This Order shall be placed UNDER SEAL pending further order of this Court, except

that copies may be furnished to the U.S. Attorney’s Office, the Inmate’s counsel, the U.S.

Marshals Service, and the above-named law enforcement agents.



 Date:
                                                         United States District Judge




                                           Page 3 of 3
